DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Response to Arguments
Applicant’s arguments filed on 2/26/2021 have been reviewed. Following are the response to arguments: 
Rejections under 35 U.S.C. 112 
In light of amendments and arguments  rejection under 112 is withdrawn 
Rejections under 35 U.S.C. 103 
Applicant argues “As discussed during the Examiner interview, the Office action relies on Willy to teach the portion of claim 1 relating to a network-accessible agent providing a second response that differs from an earlier first response, after activation of a bookmark. For example, as discussed above, Applicant's approach enables a user to send multiple messages to a network-accessible agent, then request creation of a bookmark. Because the user's messages are saved with the bookmark, the exact same set of messages are considered for a second time by the network-accessible agent when the bookmark is later activated, causing the agent to provide a second response. The second response may differ from the first response for any number of reasons - for example, the user's messages may Page 16 of 19Application No. 15/275,027Application Filing Date: September 23, 2016Docket No. 360592-US-NP 
inquire about nearby restaurants, and restaurants near the user that are currently open upon bookmark activation may be different from when the bookmark was created. 
However, the portions of Willy cited as teaching this subject matter (Pars. [0089], [0095], [0101], and [0107]) are generally directed to updating "user-request context" information. According to Willy, the "user-request context" generally relates to "the intent and preferences of a user in engaging with a messaging bot" (Willy, Par. [0101]). By exchanging messages with a user, the system of Willy attempts to derive this user-request context, and the information it learns may influence the responses it provides to future user messages. The cited portions of Willy describe how this user-request context may be updated 

Applicant cites “applicant hereby amends claims 15 and 20 to include subject matter from allowable claim 8. Applicant respectfully submits that claims 15 and 20 are allowable for at least the same reasons as claim 8. Accordingly, Applicant respectfully requests the Office to withdraw the 35 U.S.C. 103 rejection of claims 15 and 20, and dependent claims 16-19, 21, 23, and 26-30.” In light of such amendments claims  15-23 and 26-30 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 




Claims 1, 2-3, 5 and 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Willy  ( US Provisional 62320869) and further in view of Bailey ( US Pub: 20110219055)  and further in view of Wassem ( How to Customize Permalinks in WordPress) 


Regarding claim 1, Willy teaches a system comprising: one or more processing devices; and a storage device storing computer-executable instructions which, when executed by the one or more processing devices ( Fig 1-3) , cause the one or more processing devices to: at a first time: provide a user interface presentation for a human user to interact with a network-accessible agent through an exchange of electronic messages over a computer network( user interaction with the bot, Fig 1-2, Para 0030), the exchange of electronic messages forming a dialog between the human user and the network-accessible agent ( user interaction, Fig 2); receive multiple messages from the human user directed to the network-accessible agent during the dialog between the human user and the network- accessible agent ( bot and human messages, Para 0031) ; provide a first response from the network-accessible agent to the human user based on a first consideration of the multiple messages via a machine learning model ( stories teaching the model, Para 0063); receive a bookmark creation request, designating a particular juncture within the dialog, the particular juncture being after the human user has provided the multiple messages to the network-accessible agent and prior to the network-accessible agent providing the first response to the multiple messages ( save the story, Para 0065; storing the portion of the example message, Para 0065-0069), responsive to the story  creation request, generate a story  that identifies the particular juncture within the dialog ,  and store the story in a data store with the multiple messages provided by the human user ( Para 0147, storing in the data store),, and; at a second time subsequent to the first time: receive a story activation request to activate the story  and responsive to the bookmark activation request, retrieve the bookmark with the multiple messages from the data store and resume the dialog between the human user and the network-accessible agent starting at the particular juncture ( retrain current session/messaging etc., Para 0038-0041),, the dialog being resumed based on a  consideration of the multiple messages saved with the bookmark via the machine learning model ( social networking, Para 0037; 0079, network accessible messages, Para 0022; story can be retry/retrieved) , such that the network-accessible agent provides a second response to the multiple messages, different from the first response( bots responses are updated, 0089, 0095, 0101, 0107)


Although Willy teaches the concept of bot being network accessible and obviously the dialog will be resumes/retrieved by sending it through network as a story  ( Para 0022, network accessible, social media networking Para 0038) , it does not explicitly teaches receive a bookmark creation request, designating a particular juncture within the dialog, the particular juncture being after the human user has provided the multiple messages to the network-accessible agent and prior to the network-accessible agent providing the first response to the multiple messages responsive to the bookmark   creation request, generate a bookmark   that identifies the particular juncture within the dialog,  and store the story in a data store with the multiple messages provided by the human user, and; at a second time subsequent to the first 
However Bailey teaches receive a bookmark creation request, designating a particular juncture within the dialog, the particular juncture being after the human user has provided the multiple messages to the network-accessible agent and prior to the network-accessible agent providing the first response to the multiple messages responsive to the bookmark   creation request, generate a bookmark   that identifies the particular juncture within the dialog,  and store the story in a data store with the multiple messages provided by the human user, and; at a second time subsequent to the first time: receive a bookmark  activation request to activate the bookmark   and responsive to the bookmark activation request( bookmark being resumes from the network, Para 0032, 0033, 0037; bookmark service lets the user save bookmark over the network and is accessible from anywhere, Para 0005-0006)
It would have been obvious having the teachings of Willy to further modify with the concept of Bailey before effective filing date since shared bookmarks have become a means for users sharing similar interests to pool the locations of web resources, or to store their bookmarks in such a way that they are not tied to one specific computer or browser. Web-based bookmarking services let users save bookmarks on a remote web server, accessible from anywhere ( Para 0006, Bailey) 
Willy modified by Bailey does not explicitly teaches the concept of the dialog being resumed based on a  second consideration of the multiple messages saved with the bookmark via the machine learning model
However Wassem teaches the dialog being resumed based on a  second consideration of the multiple messages saved with the bookmark via the machine learning model( permalink setting, visualize the permalink, Under How to Customize Permalinks in WordPress; permalink, Under How to Customize Permalinks in WordPress and associated fig) 
Customizing a Single Permalink) 
 Regarding claim 2, Willy modified by Bailey as above as in claim 1,  teaches generate the bookmark as an agent-independent bookmark that captures all user messages provided by the human user to the network-accessible agent prior to generating the bookmark (social network, Para 0037, 0079, network accessible message, Para 0022, Willy;  Fig 5-6, Bailey) ; and responsive to activation of the agent-independent bookmark at the second time, send all of the user messages captured by the agent- independent bookmark to the network-accessible agent ( user created a bookmark, Para 0048, Bailey) 

Regarding claim 3, Willy modified by Bailey as above as in claim 1,  teaches at the first time, responsive to the bookmark creation request, store at least one image, video, or audio file that the human user has supplied to the network-accessible agent prior to the particular juncture within the dialog ( social network, hence the conversation is being stored and/or audio conversation, Para 0022, Willy; service is storing messages, Para 0045-0050; mark button creates a PPS bookmark and bookmark is network accessible, Para 0049-0050) ; and at the second time, responsive to the bookmark activation request, send the at least one image, video, or audio file over the computer network to Application No.: 15/275,027 Attorney Docket No.: 360592-US-NP Page 3 of 17the network-accessible agent ( bookmark is retrieved, Para 0049-0050, Bailey) 

Regarding claim 5 , Willy modified by Bailey as above as in claim 1,  store the bookmark by sending the bookmark to a remote computing device for storage in the data store ( bookmark being resumes from the network, Para 0032, 0033, 0037; bookmark service lets the user save bookmark over the network and is accessible from anywhere, Para 0005-0006)

Regarding claim 10, Willy modified by Bailey as above in claim 1, wherein the computer-executable instructions, when executed by the one or more processing devices, cause the one or more processing devices to: at the second time: when populating the network-accessible agent, detect that the second response provided by the network-accessible agent in response to a particular user message being reconsidered differs from the first response provided by the network-accessible agent when the particular user message was initially provided to the network-accessible agent at the first time; and Page 5 of 16Application No. 15/275,027 Application Filing Date: September 23, 2016 Docket No. 360592-US-NPrephrase the particular user message until the network-accessible agent provides a third response that matches the first response( the dialog involves data that could change by another call, Para 0044, Bailey, Para 0106, Willy ; bots are updated and the context can change, Para 0089-0110) 
Allowable Subject Matter
Claim 8 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-23 and 26-30 are allowed.

Following are the reasons for allowance: 
Cited prior art of Willy  ( US Provisional 62320869) and further in view of Bailey ( US Pub: 20110219055)  and further in view of Wassem ( How to Customize Permalinks in WordPress)  or any combination of prior art  searched or made in record fails to teach claim 15 and 20  as a whole specifically including “the method comprising: at a first time: facilitating an exchange of electronic messages between a user and an automated agent over a computer network, the exchange of electronic messages forming a dialog between the user and the automated agent; identifying a first version of the automated agent that conducts the dialog; receiving a bookmark creation request, the bookmark creation request specifying a particular juncture within the dialog after the automated agent has provided at least a first response to multiple user messages provided by the user; associating, with a bookmark, the multiple user messages 

With the above configuration, it allows the system to retain older versions of the bookmark user has created even when the system determines the new version does exist;  given the bookmark is user created messages and it includes bot response as a part of the bookmark multiple messages, makes  it a user friendly system as is novel since the references found includes the concept of saving the bookmark as user messages and bookmarks can be retrieved. Wassem teaches that the bookmark can be edited and the new permalinks can be created and retrieved. But none of these references mentions the above mentioned concept. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub: 20170250935
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674